PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/403,229
Filing Date: 24 Nov 2014
Appellant(s): McArdle et al.



__________________
Steven C. Bauman, Reg. No. 33,832
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
Claims 1, 3, 5-9, 11, 15-16, 23, and 42-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of copending Application No. 14/550,380.  The claims filed on 26 March 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 24 of the ‘380 application recites a method of making a first component having a curable composition applied thereto.  The curable composition is specified in claim 1 of the ‘380 application, which is the same as the curable film composition of instant claim 1 including both (a) 2-phenylethyl 2-cyanoacrylate and (b) a (co)-polymer present in the amount of from about 20% to about 85 wt. % based on the total weight of the composition.
film-forming copolymer in component (b), claims 7-9 recite the same material and property limitations for the reference copolymer as the instant film-forming copolymer, and thus the reference copolymer is inherently capable of forming a film.
Regarding claims 3 and 5-9, claims 3 and 5-9 of the '380 application recite these further limitations.
Regarding claim 11, claim 13 of the ‘380 application recites this limitation.
Regarding claims 15-16, claims 15-16 of the '380 application recite these limitations.
	Regarding claim 23, claims 17, 18, 19, and 20 of the ’380 application recite these limitations.
	Regarding claims 42-44, claims 10-12 of the ‘380 application recite these limitations.
Regarding claim 45, claim 27 of the ‘380 application recites this limitation.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-8, 15, 16, 18, 19, 23, 27, 30, 42, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Connor (U.S. Pat. 4,440,910) in view of and further in view of Sato (JP 06-192202A).  Appellant’s machine translation of Sato was relied upon for analysis.
In regards to claim 1, O’Connor teaches a curable adhesive (abstract) composition comprising at least one 2-cyanoacrylate monomer (col. 2, line 30) with a linking group (col. 2, line 36-39) and a phenyl group (col. 2, line 35) and at least one prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Note: the abstract of O’Connor states that the amount of elastomer may range from about 0.5 to 40 wt. % of the composition, but the rest of the reference makes no mention of this 40 wt. % maximum range.   This larger disclosed elastomer range also overlaps appellant’s recited range of the film-forming (co)polymer.
O’Connor is silent as to the composition of the linking group and is silent as to a release substrate and/or carrier substrate.
Sato describes a 2-cyanoacrylate used as an instantaneous adhesive or coating agent to be used in various industrial fields, see Description at [0001].  The description at [0005] teaches that the 2-cyanoacrylate has the general formula CH2=C(CN)-CO2-R-C6H5 where R represents an alkylene group having 2 to 6 carbon atoms.  Specific compounds include 2-phenylethyl 2-cyanoacrylate, see description at [0006], and this compound is used in the examples described at paragraph [0015].  Thus the ethyl group acts as a linking group between the cyanoacrylate portion and the phenyl portion of the molecule.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a linking group, such as the ethyl group disclosed by Sato, as the linking group in the adhesive monomer of O'Connor.  The rationale to do so would have been the motivation provided by the teaching of Sato, that to use such a 2-cyanoacrylate predictably results in the ability to form an adhesive without causing a whitening phenomenon due to polymerization, without an irritant smell, and is capable of excellent instant adhesion and adhesive strength (see abstract and description at [0014]).
Claim 3, O’Connor in view of Sato teaches using 2-phenylethyl 2-cyanoacrylate as described above.  
Although O’Connor and Sato are silent as to the physical properties of the adhesive components, since the 2-phenylethyl 2-cyanoacrylate and poly(meth)acrylate components of the prior art are the same as claimed by appellant and intended for the same purpose as claimed by appellant and present in the same amounts as claimed by appellant, it would have been expected that the intrinsic and/or optimized physical properties of said components would also have been within the ranges claimed by appellant.
Furthermore, paragraph [00164] of appellant’s disclosure states that the melting point of (2-phenylethyl) 2-cyanoacrylate is in the range of 30-32 °C.  Paragraph [0037] of the specification implies that this melting point is measured at 1013.25 mbar.
Claims 5, 6, and 15, O’Connor teaches that the elastomer is present in the range of about 0.5 to about 20 wt. % of the composition, and thus the cyanoacrylate monomer is present in the range of about 80 to 99.9 wt. % of the composition, see col. 5, lines 28-31.  Thus the weight ratio of cyanoacrylate monomer to film forming copolymer is as low as about 80:20 or 4:1, which is within the range recited in claim 15.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 7, O’Connor teaches that suitable elastomers include ethylene-vinyl acetate or acrylic rubbers, see col. 4, lines 6-14.
Claims 8 and 23, O’Connor teaches that the glass transition temperature Tg of the elastomer is preferably 15 °C or less, see col. 4, lines 44-46.
Claim 16, O’Connor teaches plasticizers at col. 3, lines 40-43.  O’Connor also teaches a stabilizer at col. 2, line 58 through col. 3, line 13.
Claim 18, O’Connor teaches using sulfur dioxide (SO2) as a stabilizer, see col. 2, line 58 through col. 3, line 13 and col. 3, lines 24-25.
Claim 19, O’Connor teaches using sulfonic acid in the composition, see col. 3, lines 21-25.  This reads on the claimed acid.
Claim 27, Sato teaches using iron as the carrier substrate as described above.  This reads on a metal foil carrier substrate.
Claim 30: Neither O’Connor nor Sato specifies the refractive index of the cure product of the curable film.  However, modified O’Connor teaches the same adhesive prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties appellant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  Accordingly, the Examiner has reason to believe that the reference composition inherently meets one or more of the claimed properties.
Claim 42, O’Connor teaches a curable adhesive (abstract) composition comprising at least one 2-cyanoacrylate monomer (col. 2, line 30) with a linking group (col. 2, line 36-39) and a phenyl group (col. 2, line 35) and at least one elastomer comprising ethylene vinyl acetate (EVA) (col. 4, line 12) or poly(meth)acrylate (co)polymers (col. 4, line 15-32).  The EVA reads on the claimed ethylene vinyl acetate copolymer.
Claim 45, The abstract of O’Connor states that the amount of elastomer may range from about 0.5 to 40 wt. % of the composition, but the rest of the reference makes no mention of this 40 wt. % maximum range.   This larger disclosed elastomer range also overlaps appellant’s recited range of the film-forming (co)polymer.

Claims 9, 11, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Connor (U.S. Pat. 4,440,910) in view of Sato (JP 06-192202A) and further in view of Hersee (WO 2012/032112 A1).  Appellant’s machine translation of .
Regarding claim 9, Hersee discloses a two-part curable adhesive composition, see p. 2, [0008].  Part A includes a cyanoacrylate component of the form H2C=C(CN)-COOR where R may be C7-C15 aralkyl, see p. 4, [0018].  Additives included in Part A of the composition include toughening agents, see p. 6, [0025].   Suitable toughening agents include elastic copolymers described at p. 18, [0060].  These include VAMAC VCS, also known as VAMAC MR, which is a copolymer of methyl acrylate and ethylene, see p. 19, [0061].  Another suitable copolymer is one of polyethylene and polyvinyl acetate, commercially available under the tradename LEVAMELT, see p. 20, [0064-0065].  These read on the film forming (co)-polymer of claim 1.  LEVAMELT 900, described at p. 20, [0065], is the same material described in the instant specification, see p. 22, [00161].  This material is presumed to meet the pressure-sensitive adhesion and acid number properties as recited in claims 9 and 11.
Regarding claims 27 and 28, Hersee teaches applying the adhesive composition to polymeric substrates such as polyvinyl chloride, polymethylmethacrylate, polycarbonate, and others.  See Table 2 on p. 31.  These read on the claimed carrier or release substrates being a polymeric film or plastic-based material.  The claimed release agent is optional and thus is not required by claim 28.
Hersee and O’Connor and Sato are analogous because they are similar in structure and function as each discloses arylalkyl cyanoacrylate adhesive materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the film-forming copolymer and carrier substrate of Hersee with .

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Connor (U.S. Pat. 4,440,910) in view of Sato (JP 06-192202A) and further in view of Fukuzawa (U.S. Pat. 4,749,778).
Regarding claim 43, although O’Connor teaches the presence of an EVA component (col. 4, line 12), O’Connor is silent as to the specific amount of vinyl acetate present in the EVA component. 
Fukuzawa teaches that vinyl acetate contents of 55% and 70% by weight of the EVA component was known in the 2-cyanoacrylate adhesive composition art at the time of the invention (Fukuzawa, col. 10, line 66-68; col. 10, line 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the EVA concentration of Fukuzawa as the concentration in the EVA component of O’Connor.  The rationale to do so would have been the motivation provided by the teaching of Fukuzawa, that to use such a concentration predictably results in the addition of a suitable thickening agent (Fukuzawa, col. 5, line 15), where O’Connor teaches the desirability of optimizing the thickening ability (O'Connor, col. 3, line 48-50, 62-66).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Connor (U.S. Pat. 4,440,910) in view of Sato (JP 06-192202A) and further in view of Ishizaki (U.S. Pub. 2011/0251318).
Regarding claim 43, O’Connor teaches including poly(meth)acrylate (co)polymers (col. 4, line 15-32), but is silent about the copolymer including (meth)acrylic acid, (meth)acrylic acid esters, and optionally other monomers.
Ishizaki describes an adhesive composition containing a 2-cyanoacrylate derivative and a (meth)acrylic copolymer, see abstract, p. 2, [0022-0023] and p. 3, [0035].  The 2-cyanoacrylate derivatives are described at p. 2, [0023].  The acrylic copolymer includes acrylic acid or methacrylic acid as a comonomer, see p. 3, [0035].  Suitable copolymers include ethylene methyl acrylate and ethylene methyl acrylate butyl acrylate copolymer, along with acrylic acid or methacrylic acid comonomer, see p. 3, [0038].  
O’Connor and Ishizaki are analogous as they each describe adhesive compositions which include 2-cyanoacrylate derivatives and (meth)acrylic copolymers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include (meth)acrylic acid as a comonomer in the (meth)acrylic copolymer of O’Connor.  The rationale to do so would have been the motivation provided by the teaching of Ishizaki, that to having a carboxylic acid functional group in the acrylic copolymer will form a segment soluble in the highly hydrophilic 2-cyanoacrylate, which enhances the affinity between the copolymer and the cyanoacrylate, see p. 3, [0035].


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The 35 U.S.C. § 112(b) rejection of claim 45, made of record in the office action dated 02 October 2020, has been withdrawn due to appellant’s amendment in the claims filed 08 December 2020.

	(2) Response to Argument

Appellants argue that the selections required to arrive at the claimed invention are not suggested by the cited art O’Connor (U.S. Pat. 4,440,910) and Sato (JP 06-192202 A).  See App. Br. at 9.  Specifically, appellants argue that there is no reason to select a phenyl group as the R group in the formula 
    PNG
    media_image2.png
    119
    239
    media_image2.png
    Greyscale
of O’Connor or select an ethyl linking group to arrive at the claimed (2-phenylethyl) 2-cyanoacryate, see id at 11-12.
	The Examiner is not persuaded.  Appellants admit that (2-phenylethyl) 2-cyanoacrylate is a known species of cyanoacrylate (see, e.g., App. Br. at 12).  O’Connor clearly discloses that the R group may contain “any linkages or substituents which do not adversely affect the monomer in the performance of its intended function in the cyanoacrylate adhesive compositions” (col. 2, line 36-39).  Therefore, in the context of the curable film claimed by appellant, O’Connor teaches the suitability of 2-id.).  On its face, O’Connor can be argued to already encompass the embodiment currently claimed by appellant whereby the current claim set merely represents particular species-type choices within the broader genus/guidance of O’Connor. However, as the examiner noted in the preceding actions, even though O’Connor alone appears to highly suggest the usefulness of the claimed embodiment, additional prior art guidance was provided to even further reduce any doubt that the claimed cyanoacrylate was foreseen as predictably successful prior to the instant invention.
	While O’Connor does not expressly teach the specific monomer (2-phenylethyl) 2-cyanoacrylate, such a monomer is disclosed in Sato at [0006], and this compound is used in the examples described at paragraph [0015].  Sato provides the rationale to use this compound as an adhesive, stating that to use such a 2-cyanoacrylate predictably results in the ability to form an adhesive without causing a whitening phenomenon due to polymerization, without an irritant smell, and is capable of excellent instant adhesion and adhesive strength (see abstract and description at [0014]).
	Appellants further argue that such a motivation is insufficient, as there is no indication in O’Connor that the adhesive compound options presented in O’Connor 
	The Examiner is not persuaded.  It is not necessary for a rejection under 35 U.S.C. § 103 for the prior art to disparage itself by suggesting its own deficiencies.  Rather, as restated by the Supreme Court in KSR Int’l. Co. v. Teleflex, Inc. (550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2000)), one of the rationales for supporting a conclusion of obviousness is if there is some teaching, suggestion, or motivation in the prior art which would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP 2143(I).  In this case, Sato provides several motivations to employ the (2-phenylethyl) 2-cyanoacrylate material as an adhesive to modify the O’Connor reference as described above.
Appellant’s refers next to Ex Parte Tessler, No. 2012-006616 (P.T.A.B. Oct. 2, 2014) and Cook, Inc. et al v. Medtronic Vascular, Inc., IPR2018-01570, Paper 7 (P.T.A.B. March 4, 2019).  See App. Br. at 14.  However, neither of these decisions is included on the list of precedential decisions by the Patent Trial and Appeal Board.  Even when considering these cases, they are not on point.  Unlike the prior art discussed in Tessler, here the prior art Sato identifies a problem (whitening phenomenon and irritant smell) which is remedied by the reference.  The prior art described in Cook also did not identify a teaching or suggestion to modify the primary prior art reference, but here Sato does provide such a motivation.
Appellant further argues that the Examiner has failed to consider O’Connor as a whole, see App. Br. at 16.  Appellant notes that “a prior art reference must be W.L. Gore & Assoc., Inc. v. Garlock, Inc. 721 F.2d 1540, cert. denied, 469 U.S. 851 (1984), but does not himself adhere to this principle.  In this case, O’Connor discloses a wide variety of suitable “R”-substituted cyanoacrylate materials, including those which can be considered to overlap with appellant’s claimed (2-phenylethyl) 2-cyanoacrylate component as described above.  While the 2-phenylethyl substituent is not expressly specified in O’Connor or used in a preferred embodiment, such a material is within the discussion of suitable “R” groups along with “any linkages or substituents which do not adversely affect the monomer in the performance of its intended function in the cyanoacrylate adhesive compositions” (col. 2, line 36-39).  Sato is further relied upon to teach the specific material claimed by appellant which includes such a suitable linkage within the description of O’Connor.  Accordingly, the rejection should be sustained.

Appellants further argue the claimed invention yields unexpected improved properties, see App. Br. at 16-17.
The Examiner is not persuaded.  Appellant’s invention is broad on its face, as generic materials are claimed (specifically, the (co)polymer of claim 1).  There is no showing of criticality of the (co)polymer in conjunction with the (2-phenylethyl) 2-cyanoacryate component.  There is an insufficient showing to rebut a prima facie case of obviousness.
MPEP § 716.02 describes the requirements to rebut a prima facie case of obviousness by relying upon unexpected results.  In particular, MPEP § 716.02(d) notes In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960); MPEP § 716.02(d)(II).
In the instant case, the data provided is not commensurate in scope with the claims.  In particular, the claims require only a generic film forming (co)polymer as component (b), while Tape 1 of the specification uses LEVAMELT® 900 as the film forming (co)polymer.  See p. 23, [00170] of the specification.  Tape 2 uses DUROTACK 2123 polymer (see p. 23, [00171]).  The comparative tapes also use these same polymers, see p. 23, [00172-00173].  Thus the claimed polymer is much broader in scope than the polymers used for appellant’s claim of unexpected results.  Simply put, there is not a specific combination of materials cited in the claims which is commensurate with a showing of unexpected results.
Appellant argues that the Examiner is ignoring the recitations of many of the dependent claims including claims 42-45, see App. Br. at 17.  To the contrary, each of these claims has been fully considered and finally rejected by the Examiner.  Each of these claims depend from Claim 1.  Claim 42, in particular, specifies that the (co)polymer is an ethylene vinyl acetate copolymer, however this limitation is already disclosed in O’Connor, see col. 4, line 12 and the above rejection of record.  The amount of (co)polymer cited in the abstract of O’Connor overlaps the range of 25 wt. % to about 85 wt. % recited in claim 45 as noted in the above rejection of record.  Claims 
Appellant argues that the Examiner should not require appellant to show unexpected results over the entire range of properties possessed by a chemical compound or composition, see App. Br. at 18 and In re Chupp, 816 F.3d 643, 646 (Fed. Cir. 1987).  For example, a showing of unexpected results for a single member of a claimed subgenus would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.”  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980).  Here, appellant argues that there is no reason why one would not be able to extend the probative value of the data.
	The Examiner is not persuaded.  The burden to demonstrate that a skilled artisan could ascertain such a trend is placed on the appellant.  Here, there is no evidence of record that a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof” as noted in Clemens, 622 F.2d at 1036.  The arguments of counsel cannot take place of evidence in the record, see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and MPEP § 2145(I).
Appellants lastly argue that they are only obligated to compare their invention to the closest existing prior art, see In re Geiger, 815 F.2d 686, 690 (Fed. Cir. 1987) (Newman, J. concurring).  Appellants point to improved lap shear strength of the inventive adhesive relative to comparative adhesives, see App. Br. at 19.

It is the examiner’s position that since the prior art has recognized the rationale for selecting a 2-cyanoacrylate adhesive both with excellent adhesive properties and a reduction of a whitening effect, the very attributes Sato discloses are specifically known for the 2-phenylethyl 2-cyanoacrylate composition, the prior art has motivated the selection of the 2-phenylethyl 2-cyanoacrylate composition absent hindsight reasoning based on appellant’s disclosure.
	As the evidence of unexpected results is not commensurate in scope with the claims, the evidence of nonobviousness is insufficient to overcome the prima facie case of obviousness.  Accordingly, the rejection should be sustained.

Appellants further argue that the 35 U.S.C. rejection of claims 9, 11, 27, and 28 over O’Connor, Sato, and Hersee should be reversed, see App. Br. at 21.  In particular, 
The Examiner is not persuaded.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Accordingly, this rejection should be sustained.
Appellants further argue that the 35 U.S.C. rejection of claim 43 over O’Connor, Sato, and Fukuzawa should be reversed, see App. Br. at 22-23.
The Examiner is not persuaded.  Appellant has not identified an alleged deficiency with the Fukuzawa reference, and merely makes a conclusory statement that “despite that which is asserted by the Office there is nothing in Fukuzawa that adds to the merits of this Section 103 rejection.”  App. Br. at 23.  Accordingly, this rejection should be sustained.

Appellants further argue that the 35 U.S.C. rejection of claim 44 over O’Connor, Sato, and Ishizaki should be reversed, see App. Br. at 23-24.
The Examiner is not persuaded.  Appellant has not identified an alleged deficiency with the Ishizaki reference, and merely makes a conclusory statement that “despite that which is asserted by the Office there is nothing in Ishizaki that adds to the merits of this Section 103 rejection.”  App. Br. at 24.  Accordingly, this rejection should 
Regarding the provisional obvious double patenting rejections, appellants state at pp. 24-25 that they will address the rejection following an indication that the claims are otherwise in condition for allowance.
	In response, the Examiner notes that MPEP § 804(I)(B) states that a provisional double patenting rejection should continue to be made by the Examiner in each application as long as there are conflicting claims in more than one application unless the provisional double patenting rejection is the only rejection remaining.  Accordingly, the provisional double patenting rejections are maintained of record and should be sustained.	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Scott R. Walshon/Primary Examiner, Art Unit 1796
                                                                                                                                                                                                    Conferees:

/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires